                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:19-cr-132-FtM-60NPM

JESUS ROBIN SUAREZ


                                         ORDER

      This cause is before the Court following a status conference held October 28,

2019. At the hearing, defense counsel moved for a continuance of trial until the December

2019 trial term. The Government had no objection.

      Accordingly, the oral motion is GRANTED.          This case is continued until the

December 2019 trial term, commencing December 2, 2019. After considering all the

factors, including those set forth in 18 U.S.C. § 3161(h)(7)(B), and for the reasons stated

on the record at the status conference, the Court finds that the ends of justice served by

granting such a continuance outweigh the best interest of the public and the defendant(s)

in a speedy trial. The Court, therefore, determines that the time from today until the end

of the December 2019 trial term shall be ‟excludable time” pursuant to 18 U.S.C. §

3161(h).

      Another status conference is scheduled for November 18, 2019 at 1:30 PM before

United States District Court Judge Thomas Barber in Fort Myers Courtroom 6B.

      DONE AND ORDERED in Fort Myers, Florida on this 31st day of October 2019.




Copies: All Parties of Record
